UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6773



MUHAMMAD ABD SALEEM EURY,

                                              Plaintiff - Appellant,

          versus


EDWARDS; R. MORAN; NURSE SADLER; D. E. WIL-
MOUTH, in individual and official capacity; W.
BARNES, in individual and official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-933-2)


Submitted:   June 21, 2001                    Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Abd Saleem Eury seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint.    The court dismissed Eury’s complaint be-

cause he failed to comply with an order directing him to submit an

adequate number of copies of the complaint.    Because Eury may pro-

ceed with this action by supplying an adequate number of copies of

the complaint, the order in question is not a final, appealable

order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993).      Accordingly, we dismiss the

appeal for lack of jurisdiction.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                           DISMISSED




                                  2